DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5-6, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, it is presented that the claim does not require that the radially inner wall be planar.
Regarding claim 5, claim 5 recites the limitation "the height" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Without proper antecedent basis, it is unclear in what direction “the height” is defined.  For examination purposes, it is presented that “the height” refers to a dimension in the radial direction.  Claim 6
Regarding claim 10, claim 10 recites the limitation "the air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Without proper antecedent basis, it is unclear whether “the air” refers to the air ejected from the air ejection orifices, or whether it refers to some other source of air.  For examination purposes, the former interpretation is presented.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, it is presented that the claim does not require that the turbomachine be an aircraft turbojet engine or a turbo-prop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alpan (US Pat. Pub. No. 2017/0022817 A1) in view of Marchi (US Pat. Pub. No. 2005/0249590 A1).
Regarding claim 1, Alpan discloses a rotor of a turbomachine turbine (Fig. 1 and 3-10, [0041]), comprising a rotor disc (3, 23) and a plurality of blades (21) distributed at its periphery (see Fig. 1 and 3, [0003], and [0045]), said rotor disc comprising a plurality of cells (see embodiments of Fig. 3-10, and [0045], ln 4-5) which extend mainly axially, around the axis of the rotor (see Fig. 3-10), each blade comprising a root (2, 22) mounted and retained in one of the cells (see Fig. 3-10, [0045], and [0051]) of said rotor disc, each root being dimensioned so as to form a space (20a, 20b) between a bottom of the 
Alpan fails to explicitly teach that the plurality of cells are regularly distributed at the periphery of the rotor disc.
Marchi exhibits (Fig. 1-5) a turbomachine, including a turbine (12) comprising a rotor disk (36) secured to a rotor shaft (34), similar to that of Alpan.  Marchi teaches that axially extending slots (sockets 40) may be regularly distributed at the periphery of the rotor disc for accommodating the turbine blades (22) on the rotor disc ([0019], lines 4-6).
Because both Alpan and Marchi describe turbomachines with rotor discs containing turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor disc of Alpan such that the plurality of cells are regularly 
Regarding claim 2, Alpan further discloses that said blind hole has a radially inner wall (29 in Fig. 3, 39 in Fig. 4) and wherein each air ejection orifice opens at one of its ends onto said radially inner wall of the blind hole (see Fig. 4, [0051-0052]) and at its other end onto the radially inner face of the root, located facing the bottom of the cell (see Fig. 4 and [0051-0052]; here the description of structures in [0051-0052] also correspond to structures in the embodiment of Fig. 4).
Regarding claim 3, Alpan further discloses that the root may have a fir tree shape (see embodiment of Fig. 10) comprising a radially inner lobe and a radially outer lobe (see annotated Fig. 10 below), said blind hole being formed in the radially inner lobe (see annotated Fig. 10 below) and said air ejection orifices being formed in a radially inner end of said radially inner lobe (see annotated Fig. 10 below).

    PNG
    media_image1.png
    906
    970
    media_image1.png
    Greyscale

Regarding claim 5, Alpan further discloses that the height of the blind hole is reduced over at least part of the length of said blind hole, in the direction of a bottom of the blind hole (see Fig. 4, here it is visually apparent that the blind hole is reduced in height at the channel portion 28, with the radially outer boundary of the blind hole brought towards the radially inner bottom surface of the blind hole).  
Regarding claim 7, Alpan further discloses that the air ejection orifices are all aligned (see embodiments of Fig. 4, 9, and 10; here it is visually apparent that the orifices are aligned, and in the embodiments of Fig. 4 and 10, the orifices must be aligned, since there are only two of them). 
Regarding claim 11, Alpan fails to explicitly disclose that the rotor comprises an air supply circuit formed between an upstream annular flange of the rotor disc and an annular end plate mounted facing and at a distance from the upstream annular flange, the air supply circuit opening into the blind holes and/or into the cells.
Marchi exhibits (Fig. 1-5) a turbomachine, including a turbine (12) comprising a rotor disk (36) secured to a rotor shaft (34), similar to that of Alpan, which further includes axially extending slots (sockets 40) for accommodating the turbine blades (22) on the rotor disc ([0019], lines 4-6) and air flow passages (46) extending axially between the blade root (44) and the slots ([0019], lines 6-15) along the axial length of the blade roots (see Fig. 2).  Marchi teaches (Fig. 2-4) that the rotor comprises an air supply circuit (see airflow arrows passing through passage opening 78 of Fig. 2, see also [0020]) formed between an upstream annular flange (52) of the rotor disc and an annular end plate (70) mounted facing and at a distance from the upstream annular flange (see Fig. 2-4 and [0021-0022]), the air supply circuit opening into the slot (see Fig. 2-4 and [0020], lines 11-19).  This configuration reduces head losses in the air flow circuit to the slots ([0022], lines 16-24) and reducing leakage of air from the air supply circuit ([0023]).
Because both Alpan and Marchi describe turbomachines with rotor discs containing air flow passages between the bottom of each slot and its corresponding blade root, it would have been obvious 
Regarding claim 12, Alpan further discloses a turbomachine turbine (16, 17 of Fig. 1 and [0041]) comprising at least one rotor according to claim 1 (see in re claim 1).
Regarding claim 13, Alpan further discloses a turbomachine (100, see Fig. 1 and [0041]), wherein it comprises at least one turbine according to claim 12 (see in re claim 12).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alpan and Marchi as applied to claim 1 above, and in further view of Heselhaus (US Pat. Pub. No. 2018/0112544 A1).
Regarding claim 4, Alpan fails to teach that that said blind hole has a dome-shaped cross section whose a radially outer side is curved and a radially inner side is straight.  
Heselhaus exhibits a turbine blade root structure (Fig. 1-5) for a fir-tree-shape turbine blade which includes a blind hole (recess 26) opening onto an upstream face of the blade root in the convex bottom portion of the blade root, in order to produce an optimal stress reduction on the convex bottom portion of the blade root, which often experiences high stress (see Fig. 3-4, [0015], lines 13-15, and [0018]).  Heselhaus further exhibits that the blind hole is shaped such that the radial cross section of the hole has a dome-shaped cross section (dome-shaped due to the curved top at the radially outer tip of the hole, see annotated figure below) whose a radially outer side is curved and a radially inner side is 

    PNG
    media_image2.png
    711
    813
    media_image2.png
    Greyscale

Because both Alpan and Heselhaus describe fir-tree-shaped turbine blade root configurations with blind holes that open at the upstream radial face of the root, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blind hole of Alpan such that it is shaped to have the dome-shaped cross-section of Heselhaus, since it is well known in the art that the cross-section of blind holes in turbine blade roots may be selected from a variety of equivalent shapes, including the dome-shaped cross section exhibited by Heselhaus, as described in Heselhaus ([0015], lines 6-12), and since this configuration taught by Heselhaus produces an optimal stress reduction on the convex bottom portion of the blade root (see Fig. 3-4, [0015], lines 13-15, and [0018]).  

Claim(s) 1-2, 7, 10, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coutandin (US Pat. No. 9,181,805 B2) in view of Marchi.
Regarding claim 1, Coutandin discloses a rotor (1) of a turbomachine turbine (Col. 1, lines 10-14 and Col. 2, lines 35-38), comprising a rotor disc (2) and a plurality of blades (5) distributed at its periphery (Col. 2, lines 37-44), said rotor disc comprising a plurality of cells (4) which extend mainly axially around the axis of the rotor (3) (Fig. 1-2 and Col. 2, lines 41-46), each blade comprising a root (7) mounted and retained in one of the cells of said rotor disc (Fig. 1-3 and Col. 2, lines 41-44), each root being dimensioned so as to form a space (25) between a bottom (9) of the cell and a radially inner face (radially inner surface of 18) of the root (see Fig. 1-3 and Col. 3, lines 3-7), wherein said root comprises a blind hole (axial passage formed by recess 14 and perforated element 18 in the blade root, extending axially from inlet 14a to root wall portion 12) which extends mainly axially and which opens onto an upstream face of the root (see Fig. 2, inlet 14a, and Col. 2, lines 50-56) and a plurality of air ejection orifices (19 and 20, see Fig. 2-3 and Col. 2, line 63 – Col. 3, line 2), wherein said blind hole extends over a major portion of an axial length of the blade root (see Fig. 2 and Col. 2, lines 50-56) and wherein each air ejection orifice extends mainly radially (see Fig. 2 and 3) and opens at one end of the air ejection orifice into said blind hole  and at an other end of the air ejection orifice onto the radially inner face (9) of the root located facing the bottom of the cell (see Fig. 2-3 and Col. 2, line 57 – Col. 3, line 2).  
Coutandin fails to explicitly teach that the plurality of cells are regularly distributed at the periphery of the rotor disc.
Marchi exhibits (Fig. 1-5) a turbomachine, including a turbine (12) comprising a rotor disk (36) secured to a rotor shaft (34), similar to that of Coutandin.  Marchi teaches that axially extending slots (sockets 40) may be regularly distributed at the periphery of the rotor disc for accommodating the turbine blades (22) on the rotor disc ([0019], lines 4-6).
Because both Coutandin and Marchi describe turbomachines with rotor discs containing turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor disc of Coutandin such that the plurality of cells are regularly distributed at the periphery of the rotor disc, since this configuration is well known in the art for accommodating turbine blades on the rotor disc, as described in Marchi ([0019], lines 4-6).
Regarding claim 2, Coutandin further discloses that said blind hole has a radially inner wall (radially outer surface of 18) and wherein each air ejection orifice opens at one of its ends onto said radially inner wall of the blind hole and at its other end onto the radially inner face of the root, located facing the bottom of the cell (see Fig. 2-3 and Col. 2, line 57 – Col. 3, line 2).
Regarding claim 7, Coutandin further discloses that the air ejection orifices are all aligned (see Fig. 2 and 3; here it is visually apparent that the holes are arranged to be aligned, both in the axial and circumferential directions). 
Regarding claim 10, Coutandin further discloses the blade root is provided with a cover (27) shaped to prevent the air from axially emerging into a space provided between the bottom of the cell and the radially inner face of the root (see Fig. 2 and Col. 3, lines 6-7).
Regarding claim 11, Coutandin fails to explicitly disclose that the rotor comprises an air supply circuit formed between an upstream annular flange of the rotor disc and an annular end plate mounted facing and at a distance from the upstream annular flange, the air supply circuit opening into the blind holes and/or into the cells.
Marchi exhibits (Fig. 1-5) a turbomachine, including a turbine (12) comprising a rotor disk (36) secured to a rotor shaft (34), similar to that of Alpan, which further includes axially extending slots (sockets 40) for accommodating the turbine blades (22) on the rotor disc ([0019], lines 4-6) and air flow passages (46) extending axially between the blade root (44) and the slots ([0019], lines 6-15) along the axial length of the blade roots (see Fig. 2).  Marchi teaches (Fig. 2-4) that the rotor comprises an air 
Because both Coutandin and Marchi describe turbomachines with rotor discs containing air flow passages between the bottom of each slot and its corresponding blade root, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor disc of Coutandin such that the rotor comprises the air supply circuit as taught by Marchi, formed between an upstream annular flange of the rotor disc and an annular end plate mounted facing and at a distance from the upstream annular flange for each cell, the air supply circuit opening into the cell (specifically into the inlet of the blind hole, which is housed in the cell), since this configuration provides efficient transfer of air into the blind hole, preventing leakage and reducing head losses, as described in Marchi ([0022], lines 16-24, and [0023]), and since while Coutandin discloses the blind hole ejecting air as described above, it does not describe structure for supplying air to the blind hole, and it would be necessary to provide such structure in order to supply air to the blind hole for it to function as intended.
Regarding claim 12, Coutandin further discloses a turbomachine turbine (see Col. 1, lines 10-14 and Col. 2, lines 35-41) comprising at least one rotor according to claim 1 (see in re claim 1).
Regarding claim 13, Coutandin further discloses a turbomachine (Col. 2, lines 35-36), wherein it comprises at least one turbine according to claim 12 (see in re claim 12).
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coutandin and Marchi as applied to claim 1 above, and in further view of Tschuor (US Pat. No. 7,524,168 B2).
Regarding claim 8, Coutandin further teaches that the position and distribution of the air ejection orifices (19 and 20) may be determined in a manner to achieve optimal air distribution in order to bring about uniform cooling of the parts impacted by the air (Col. 2, ln 65 – Col. 3, ln 2), and that the distribution of orifices in the radially inner face (perforated plate 18) of the blind hole performs the function of subdividing and distributing the incoming air towards corresponding areas of the bottom surface (9) of the cell (Col. 3, ln 10-23).  
Coutandin fails to explicitly teach that the air ejection orifices extend along at least two parallel lines.
Tschuor exhibits a distribution plate surface (8) perforated with radial air ejection orifices (81) arranged in a manner to direct air proportionally to different regions (cooling passages) within a gas turbine blade root (Col. 5, ln 17-21).  Tschuor further exhibits an arrangement of air ejection orifices which extend along two parallel lines (see Fig. 4b, orifices in region K2).  Tschuor teaches that the arrangement of orifices may be designed to determine the cooling-air volume which is delivered to each region (cooling passage) (Col. 6, ln 52-55).
Because both Coutandin and Tschuor describe perforated surfaces configured to distribute cooling air in a gas turbine blade root through radially facing orifices, and since Coutandin teaches that the position and distribution of the air ejection orifices (19 and 20) on the radially inner face of the blind hole may be determined in a manner to achieve optimal air distribution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the air ejection orifices of Coutandin such that they are arranged to extend along two parallel lines, as exhibited by Tschuor, as a matter of routine optimization.  Here, the arrangement of air ejection orifices is a known result-effective variable in the art according to the teachings of both Coutandin and Tschuor, which teaches that the arrangement of orifices may be designed to determine the cooling-air volume which is delivered to each region (cooling passage) (Col. 6, ln 52-55).  It would 
Regarding claim 9, Tschuor further exhibits that said air ejection orifices of one line are axially and circumferentially offset relative to the air ejection orifices of another line (see Fig. 4b, orifices in region K2).  Here again, it would have been obvious, as a matter of routine optimization, to try such a configuration in the arrangement of the air ejection orifices of Coutandin, since this configuration was already known in the art for a similar perforated distribution surface in a gas turbine blade root, as exhibited by Tschuor.

Claim(s) 1-3, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McLean (US Pat. No. 4,685,863) in view of Coutandin.
Regarding claim 1, McLean discloses a rotor (10) of a turbomachine turbine (Fig. 1), comprising a rotor disc (12) and a plurality of blades (14) distributed at its periphery, said rotor disc (Fig. 1 and Col. 2, ln 60-68) comprising a plurality of cells (16) which extend mainly axially and which are regularly distributed at its periphery, around the axis of the rotor (see Fig. 1 and Col. 3, ln 1-3), each blade comprising a root (26) mounted and retained in one of the cells of said rotor disc (Col. 3, ln 12-18), wherein said root comprises a blind hole (conduit 42 formed in the base of the root, see Col. 3, ln 34-39; here, in lines 37-39, it is disclosed that the conduit 42 may be formed through the blade material alone, or in other words as a hole rather than a channel) which extends mainly axially and which opens onto an upstream face of the root (Fig. 2), wherein said blind hole extends over a major portion of an axial length of the blade root (Fig. 2).   
McLean fails to teach that each root being dimensioned so as to form a space between a bottom of the cell and a radially inner face of the root, wherein the root comprises a plurality of air ejection 
Coutandin exhibits a turbine blade comprising a root (7) mounted and retained in one cells of a rotor disc (Fig. 1-3 and Col. 2, lines 41-44), wherein said root comprises a blind hole (axial passage formed by recess 14 and perforated element 18 in the blade root, extending axially from inlet 14a to root wall portion 12) which extends mainly axially and which opens onto an upstream face of the root (see Fig. 2, inlet 14a, and Col. 2, lines 50-56), wherein said blind hole extends over a major portion of an axial length of the blade root (see Fig. 2 and Col. 2, lines 50-56).  Coutandin teaches that each root may be dimensioned so as to form a space (25) between a bottom (9) of the cell and a radially inner face (radially inner surface of 18) of the root (see Fig. 1-3 and Col. 3, lines 3-7), and that the blind hole may include a plurality of air ejection orifices (19 and 20, see Fig. 2-3 and Col. 2, line 63 – Col. 3, line 2) disposed in a perforated radially inner wall (18) of the blind hole, wherein each air ejection orifice extends mainly radially (see Fig. 2 and 3) and opens at one end of the air ejection orifice into said blind hole and at an other end of the air ejection orifice onto the radially inner face (9) of the root located facing the bottom of the cell (see Fig. 2-3 and Col. 2, line 57 – Col. 3, line 2).  This configuration of a space (25) between the root and the cell, and a perforated radially inner wall (18) of the blind hole provides a structure for delivering and distributing cooling air in a uniform and optimal manner to cool the radially inner surface of the cell (see Col. 1, ln 61 – Col. 2, ln 6, Col. 2, ln 63- Col. 3, ln 2, and Col. 3, ln 8-29).
Because both McLean and Coutandin describe turbine blades with axially extending blind holes formed in the base of the blade root, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade root of McLean with the cooling configuration of Coutandin, such that each root is dimensioned so as to form a space between a 
Regarding claim 2, Coutandin teaches the configuration described above, which exhibits that said blind hole has a radially inner wall (radially outer surface of 18) and wherein each air ejection orifice opens at one of its ends onto said radially inner wall of the blind hole and at its other end onto the radially inner face of the root, located facing the bottom of the cell (see Fig. 2-3 and Col. 2, line 57 – Col. 3, line 2), and this configuration is incorporated in the above modification (see in re claim 1).
Regarding claim 3, McLean further discloses that the root has a fir tree shape (see Fig. 1 and Col. 3, ln 13-16; here the roots are shaped to the contour of the cells, which are fir tree shaped) comprising a radially inner lobe and a radially outer lobe (see Fig. 1; here it is clear that the cells outline a radially inner lobe a radially outer lobes), said blind hole being formed in the radially inner lobe (Col. 3, ln 34-39; here the blind hole is formed in the base of the root section) and said air ejection orifices being formed in a radially inner end of said radially inner lobe (see above modification, wherein the configuration of Coutandin is used in McLean, the configuration including a perforated radially inner wall that forms the radially inner end of said radially inner lobe).
Regarding claim 5, 
Regarding claim 6, McLean further discloses that a downstream end of the blind hole is curved and ends in a point (see Fig. 2, downstream end of the blind hole).  McLean does not disclose that at least one air ejection orifice opens at this point, however Coutandin teaches that the position and distribution of the air ejection orifices (19 and 20) may be determined in a manner to achieve optimal air distribution in order to bring about uniform cooling of the parts impacted by the air (Col. 2, ln 65 – Col. 3, ln 2), and Coutandin exhibits in Fig. 2 that the air ejection orifices may be positioned along the full length of the blind hole, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration which positions at least one air ejection orifice as opening at this point, as a matter of routine optimization.
Regarding claim 7, Coutandin teaches the configuration described above, which exhibits that the air ejection orifices are all aligned (see Fig. 2 and 3; here it is visually apparent that the holes are arranged to be aligned, both in the axial and circumferential directions), and this configuration is incorporated in the above modification (see in re claim 1).
Regarding claim 12, McLean further discloses a turbomachine turbine (see Fig. 1-2 and Col. 2, ln 63-64) comprising at least one rotor according to claim 1 (see in re claim 1).
Regarding claim 13, McLean further discloses a turbomachine (see Fig. 1-2 and Col. 2, ln 60-62), wherein it comprises at least one turbine according to claim 12 (see in re claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745